Exhibit This FIRST AMENDMENT TO AMENDED AND RESTATED TRUST AGREEMENT (this “Amendment”), dated as of October 23, 2009, among (i) Wilmington Trust Company, a Delaware banking corporation (“WTC”), as property trustee (in such capacity, the “Property Trustee”), (ii) Richard M. Shea, an individual, and James J. Lillis, an individual, each as an administrative trustee (in such capacity, each an “Administrative Trustee” and, collectively, the “Administrative Trustees”), and (iii) Anthracite Capital, Inc., a Maryland corporation (the “Company”), as the Holder of all of the Common Securities (the “Holder of all the Common Securities”). Witnesseth Whereas, the Company, as depositor (in such capacity, the “Depositor”) and WTC, as Delaware Trustee (in such capacity, the “Delaware Trustee”) have heretofore created a Delaware statutory trust named Anthracite Capital Trust III (the “Trust”) pursuant to the Delaware Statutory Trust Act by entering into a Trust Agreement, dated as of March 10, 2006 (the “Original Trust Agreement”), and by executing and filing with the Secretary of State of the State of Delaware a Certificate of Trust, a copy of which is attached as Exhibit A. Whereas, the Depositor, the Property Trustee, the Delaware Trustee, and the then administrative trustees of the Trust, entered into that certain Amended and Restated Trust Agreement, dated as of March 16, 2006 (the “Amended and Restated Trust Agreement”), a copy of which is attached hereto as Exhibit B, to amend and restate the Original Trust Agreement in its entirety as set forth therein in order to provide for, among other things, (a) the issuance of the Common Securities by the Trust to the Depositor, (b) the issuance and sale of the Preferred Securities by the Trust pursuant to the Purchase Agreement and (c) the acquisition by the Trust from the Depositor of all of the right, title, and interest in and to the Notes. Whereas, the Property Trustee, the Administrative Trustees and the Holder of all the Common Securities desire to amend the Amended and Restated Trust Agreement as set forth herein to provide for the restructuring of the Preferred Securities. Now, Therefore, in consideration of the agreements and obligations set forth herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, each party hereto, for the benefit of the other parties hereto and for the benefit of the Holders, hereby amends the Amended and Restated Trust Agreement and agrees as follows: SECTION 1. Addition of Defined Terms to Section 1.1.Section 1.1 of the Amended and Restated Trust Agreement is amended to include the following defined terms: “Amendment Date” means October 23, 2009. “Initial Rate Period” has the meaning specified in Section “Fixed Rate Period” has the meaning specified in Section SECTION 2.Section 4.1.Section 4.1 of the Amended and Restated Trust Agreement is replaced in its entirety with the following: “SECTION 4.1.Distributions. (a)The Trust Securities represent undivided beneficial interests in the Trust Property, and Distributions (including any Additional Interest Amounts) will be made on the Trust Securities at the rate and on the dates that payments of interest (including any Additional Interest) are made on the Notes.Accordingly: (i) Distributions on the Trust Securities shall be cumulative, and shall accumulate whether or not there are funds of the Trust available for the payment of Distributions.Distributions shall accumulate from June 30, 2009 to, and including, September 29, 2009, and shall be payable on the Amendment Date, and thereafter shall accumulate from September 30, 2009, and, except as provided in clause (ii) below, shall be payable quarterly in arrears on March 30, June 30, September 30 and December 30 of each year, commencing on December 30, 2009.If any date on which a Distribution is otherwise payable on the Trust Securities is not a Business Day, then the payment of such Distribution shall be made on the next succeeding Business Day (and no interest shall accrue in respect of the amounts whose payment is so delayed for the period from and after each such date until the next succeeding Business Day), except that, if such Business Day falls in the next succeeding calendar year, such payment shall be made on the immediately preceding Business Day, in each case, with the same force and effect as if made on such date (each date on which Distributions are payable in accordance with this Section 4.1(a)(i), a “Distribution Date”); (ii) Distributions shall accumulate in respect of the Trust Securities bearing interest at a fixed rate equal to 0.75% per annum, payable quarterly, commencing on June 30, 2009 and ending on the earlier of the (a) the fourth (4th) anniversary date of the Amendment Date and (b) the date on which all of the existing senior secured loans set forth on Schedule B are fully amortized, including deferred restructuring fees, in an amount not to exceed Four Million Dollars ($4,000,000) (the “Initial Rate Period”), then at a fixed rate equal to 7.77% per annum through the interest payment date in March 2016 (together with the Initial Rate Period, the “Fixed Rate Period”), and thereafter at a variable rate equal to LIBOR plus 2.70% per annum of the Liquidation Amount of the Trust Securities, such rate being the rate of interest payable on the Notes.LIBOR shall be determined by the Calculation Agent in accordance with Schedule A.During the Fixed Rate Period, the amount of Distributions payable shall be computed on the basis of a 360-day year of twelve 30-day months and the amount payable for any partial period shall be computed on the basis of the number of days elapsed in a 360-day year of twelve 30-day months.Upon expiration of the Fixed Rate Period, the amount of interest payable for any Distribution period will be computed on the basis of a 360-day year and the actual number of days elapsed in the relevant Distribution period.The amount of Distributions payable for any period shall include any Additional Interest Amounts in respect of such period; and 2 (iii) Distributions on the Trust Securities shall be made by the Paying Agent from the Payment Account and shall be payable on each Distribution Date only to the extent that the Trust has funds then on hand and legally available in the Payment Account for the payment of such Distributions. (b)Distributions on the Trust Securities with respect to a Distribution Date shall be payable to the Holders thereof as they appear on the Securities Register for the Trust Securities at the close of business on the relevant record date, which shall be at the close of business on the fifteenth day (whether or not a Business Day) preceding the relevant Distribution Date, except that Distributions and any Additional Interest Amounts payable on the stated maturity (or any date of principal repayment upon early maturity) of the principal of a Trust Security or on a Redemption Date shall be paid to the Person to whom principal is paid.
